Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143061-6                                                                                             Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


                                                                    SC: 143061-6
  v
                                                                    COA: 302754; 302765
                                                                         302788; 302793;
                                                                         302796; 302804
  KEVIN ANDREW SCHRAM,                                              St. Clair CC:    09-003100-FH;
           Defendant-Appellant.                                        10-000057-FH; 10-000058-FH;
                                                                      10-000059-FH; 10-000060-FH;
                                                                       10-000061-FH
  _________________________________________/

          On order of the Court, the application for leave to appeal the April 14, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2011                    _________________________________________
         y1017                                                                 Clerk